Citation Nr: 1140884	
Decision Date: 11/03/11    Archive Date: 11/16/11

DOCKET NO.  09-11 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for lumbar spine multilevel degenerative disc disease with herniated disk and spondylolisthesis.

2.  Entitlement to an initial (compensable) rating for status post umbilical hernia repair with residual scar.

3.  Entitlement to service connection for right knee chondromalacia.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran (Appellant or Claimant) served on active duty from February 2001 to February 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

The appeal is REMANDED to the Phoenix, Arizona RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

The Veteran submitted a timely statement in June 2009, requesting to participate in a videoconference hearing from the RO in Denver, Colorado, before a Veterans Law Judge sitting in Washington, DC (i.e., Board Videoconference hearing).  In August 2011, the RO issued the Veteran a letter, stating that a Board Videoconference hearing had been scheduled for September 8, 2011.  Prior to the September 8, 2001 Board Videoconference hearing, the Veteran contacted the RO and made a timely request to postpone the Board Videoconference hearing.  The Veteran explained that he recently had relocated due to business reasons and requested that another hearing be scheduled at the RO in Phoenix, Arizona.  On October 25, 2011, the Veteran's representative filed a letter with the Board, reiterating the Veteran's reasons to postpone the September 8, 2011 Board Videoconference hearing.  

As the Veteran informed the RO in a timely fashion of his valid reasons for postponing the September 8, 2011 Board Videoconference hearing, he has followed the regulations allowing for the postponement of Board hearings due to good cause.  38 C.F.R. § 20.704(c) (2011).  Therefore, an additional Board Videoconference hearing should be scheduled at the RO in Phoenix, Arizona.  

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a Board videoconference hearing to be held at the RO in Phoenix, Arizona.  The Veteran and his representative should be notified of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b) (2011), and a copy of the notice should be included in the claims file.  After the hearing is conducted, or in the event the Veteran cancels the hearing or fails to report, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

